DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
No claim to an application for domestic benefit. 
Foreign Priority
No claim to an application for foreign priority. 
Information Disclosure Statement
The information disclosure statement submitted on 12/29/2019 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 
Claim Objections
Claims 11-25 are objected to because of the following informalities: For the sake of clarity to avoid ambiguity it is suggested to redefine each abbreviation with respect to each claim tree 1-10, 11-19 and 20-25. As an example, all abbreviations in independent claim 11 should be redefined for clarity and the abbreviation for EMIB in claim 12. As an example, all abbreviations in independent claim 20 should be redefined for clarity and the abbreviation for EMIB in claim 21. Appropriate correction is required.
A. Rejections based on primary reference Akkinepally. 

    PNG
    media_image1.png
    467
    1341
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/182595 A1 to Akkinepally et al. (“Akkinepally”).
Regarding independent claim 1, Akkinepally teaches a semiconductor (i.e., there is semiconductor throughout as per paragraphs 0016) package (i.e., package as per paragraphs 0011 and 0040), comprising:
a bridge 206 (“embedded die”; Figure 2; paragraph 0022. Paragraph 0003 and throughout specification: “The embedding of a die within an embedded die substrate, whether a bridge die or an active die…” Therefore, there is at least one embodiment where the embedded die is a bridge) over a glass patch 202 (“base substrate”; Figure 2; paragraph 0022. Paragraph 0022 states that 202 may be, “As noted earlier herein, base substrate 202 may be of various constructions known to the art, Including either cored or coreless constructions…” and in paragraph 0013 states, “In examples including a cored base substrate, the substrate may include a generally central core. In many examples, such core may include a resin-filled glass fiber structure…” Therefore there is at least one embodiment of 202 being containing glass), wherein the bridge 206 is coupled to the glass patch 202 with an adhesive layer 318 (“bonding layer”. Figure 3C; paragraph 0027. Paragraph 0027 states that Figures 3 is the method of making Figure 2. The die back film 318 appears to have adhesive qualities);
a high-density packaging (HDP) substrate 232/350 (“protective layer” or “solder resist”; Figures 2 and 3H; paragraphs 0026 and 0036: Reference numbers 232/350 may be considered high-density because this layer contains every interconnect to the claimed bridge and glass patch with respect to dies 208 and 210. Reference numbers 232/350 may be considered a substrate because this layer covers and protects the below layers AND appears to hold/support parts of the contact balls AND is an underlying layer of the attached dies) over the bridge 206 and the glass patch 202, wherein the HDP substrate 232/350 is conductively coupled to the glass patch 202 with a plurality of through mold vias (TMVs) 204 (“vertical contacts”; Figure 2; paragraph 0025 states, “Embedded die package includes vertical contacts (indicated typically at 224) formed to extend through the molded component 204.”); and
a plurality of dies 208/210 (“surface die”; Figure 2; paragraph 0025) over the HDP substrate 232/350, wherein the HDP substrate 232/350 includes a plurality of conductive interconnects 230+234 (“contact/pad” and “contact balls”; Figure 2; paragraphs 0026) that conductively couple the plurality of dies 208/210 to the bridge 206 and the glass patch 202.
Regarding claim 2, Akkinepally teaches wherein the bridge 206 is an embedded multi-die interconnect bridge (EMIB) (i.e., 206 is surrounded by parts of 202 and is therefore embedded. Further, it is connected to 208 and 210), and wherein the EMIB 206 is communicatively coupled 224 (“vertical interconnects”; Figure 2; paragraph 0025) to the plurality of dies 208/210.
Regarding claim 3, Akkinepally teaches wherein the glass patch 202 includes a plurality of through glass vias (TGVs) 218 (“vias”; Figure 2; paragraph 0022).
Regarding claim 4, Akkinepally teaches wherein the glass patch 202 includes a plurality of first conductive pads 216A-C (metallization layers; Figure 2; paragraph 0022: these may be considered pads because they are used to attach vias to the different layers of the package) and a plurality of second conductive pads (i.e., others of 216A-C), and wherein the bridge 206 includes a plurality of third conductive pads (i.e., as per Figure 2 and Figure 3G there appears to be pads on 206 in order to attach the vias 224 to 206).
Note on Allowability
Claim 1 prior art rejection based on Akkinepally hinges on the definition of an HDP substrate. It appears that Applicant may overcome the prior art rejection of claim 1 by simply reciting, “the HPD substrate is a silicon substrate” or something similar as supported by present application’s paragraph 0024. 


Allowable Subject Matter
Claims 5-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 5, wherein the plurality of first conductive pads are on a bottom surface of the glass patch, wherein the plurality of second conductive pads are on a top surface of the glass patch, wherein the plurality of third conductive pads are on a top surface of the bridge, wherein the adhesive layer of the bridge is directly coupled onto the top surface of the glass patch or the plurality of second conductive pads of the glass patch, wherein the plurality of TGVs vertically extend from the bottom surface to the top surface of the glass patch, and wherein the plurality of TGVs conductively couple the plurality of first conductive pads to the plurality of second conductive pads.
Claims 6-9 contain allowable subject matter, because they depend on the allowable subject matter of claim 5. 
Claim 10 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 10, 10. wherein the EMIB includes a plurality of through silicon vias (TSVs) to couple the glass patch to the HDP substrate and the plurality of dies.

Claims 11-25 are objected to for abbreviations supra but are otherwise allowable. 
Claim 11 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 11, disposing a glass patch over a carrier, wherein the glass patch is coupled to the carrier with a first adhesive layer; disposing a plurality of TMVs over the glass patch, wherein the plurality of TMVs surround a cavity that is formed over the glass patch; disposing a bridge into the cavity and over the glass patch, wherein the bridge is coupled to the glass patch with an adhesive layer; disposing a first encapsulation layer over the glass patch, the bridge, the adhesive layer, and the plurality of TMVs; disposing a HDP substrate over the bridge and the glass patch, wherein the HDP substrate is conductively coupled to the glass patch with the plurality of TMVs; disposing a plurality of dies over the HDP substrate, wherein the HDP substrate includes a plurality of conductive interconnects that conductively couple the plurality of dies to the bridge and the glass patch; and disposing a second encapsulation layer over the plurality of dies and the HDP substrate.
Claims 12-18 contain allowable subject matter, because they depend on the allowable subject matter of claim 11. 

Claim 20 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 20, a glass patch over a package substrate, wherein the glass patch includes a plurality of TGVs; a bridge over a glass patch, wherein the bridge includes a plurality of TSVs, and wherein the plurality of TSVs of the bridge are directly coupled to the plurality of TGVs of the glass patch with a plurality of first solder balls; a HDP substrate over the bridge and the glass patch, wherein the HDP substrate is conductively coupled to the glass patch with a plurality of TMVs, and wherein the HDP substrate has a width that is substantially equal to a width of the glass patch; a plurality of dies over the HDP substrate, wherein the HDP substrate includes a plurality of conductive interconnects that conductively couple the plurality of dies to the bridge and the glass patch; and a first encapsulation layer over the plurality of dies, the HDP substrate, the plurality of TMVs, the bridge, the plurality of first solder balls, the glass patch, and the package substrate, wherein the first encapsulation layer embeds the plurality of dies, the HDP substrate, the plurality of TMVs, the bridge, the plurality of first solder balls, and the glass patch, and wherein the first encapsulation layer has a top surface that is substantially coplanar to top surfaces of the plurality of dies.
Claims 21-25 contain allowable subject matter, because they depend on the allowable subject matter of claim 20. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as listed on the current Notice of References Cited-892 Form. 
Reference A: US 9,379,090 to Syed et al.: Figures 3-4 show a glass fiber 442 in that is part of 440. There is bridge 430 attached to 440 via an adhesive. There is mold surrounding the two attached dies 410 and 420 and mold surrounding the interconnects from the dies to the bridge and from the dies to the glass containing 440. 
Reference B: US 10163798 B1 to Alur et al.: Figure 3 is missing the TMVs in the required claimed location. 
Reference C: US 10950550 B2 to Qian et al.: Figure 2 is missing the TMVs in the required claimed location. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
15 November 2022
/John P. Dulka/Primary Examiner, Art Unit 2895